Title: To James Madison from John Gavino, 28 December 1808
From: Gavino, John
To: Madison, James



No. 66
Sir
Gibraltar 28th. December 1808

I beg leave to have the honour of claiming your refference to the Copy of my last Communication herewith No. 65 under 30: Ulto: & to add on the Subject of the Schooner Philada. Packett, & that by the Register of the Vessel, the Master is called Nathaniel Noyes, & not Norris as reported at the health office.  This I obtaind thro the information of a freend, but could get no other Particulars;  He wanted to sell the Vessel, but as yet can get no purchaser.
In conformity to what you wrote me the 15. April last regarding the Bills which I endorsed you, drawn at Algiers for service by Coll. T. Lear on you, my order .... Vizt
$10,000.0 the 12th Decr. 1807}
 10,000.0}
 5.000.00}
the 14th Do}  $25,000  &  Registerd
being Credited me by your Honl. Departt.
I now request that you may be pleased to hold said Bills (wh. you accepted) at the Disposal of Messrs. Smith & Buchanan of Baltimore, or their order, who I request to take them up & recover same, and pay over to the Treasury such Sums as you may have orderd to be advanced for paying of my dfts on you which are, Vizt
$1,000.0 the 18th Jany. last order Jo: Swasey
697.53 the 16th. feby. order Ths: Highinbotham
5,272.55. Do. order the Honl. Secy. of the Navy
6,000.0 the 28 April order M. O. & N. Lewis
5,000.0 May 23d. order Genl. John Shee
202.15 June 22 do. Wadsworth & Butler
500.0  Novr. 16.  do. Eliphalet Davis
$18,672.23 Total.  I have not as yet been able to pass Coll. Lears Bills on you 2d. April last per $ 7000/6000} my order on Service as provison for his drfts on me a 30 days sight which were regularly discharged  I have the honour to be with due respect, Sir Your most Obedt. & most huml. Servt.

John Gavino

